Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 January 07, 2016

The Court of Appeals hereby passes the following order:

A16A0410, A16A0411. CHARLES PACE v. THE STATE.

      A jury found Charles Pace guilty of murder and aggravated assault, and his
convictions were affirmed on appeal. Pace v. State, 233 Ga. 115 (210 SE2d 672)
(1974). Pace has subsequently filed numerous post-judgment motions. In this appeal,
he seeks review of the trial court’s orders of August 25, 2015, and September 15,
2015, denying his most recent motions.
      Under our Constitution, the Supreme Court has appellate jurisdiction over
“[a]ll cases in which a sentence of death was imposed or could be imposed.” See Ga.
Const. of 1983, Art. VI, Sec. VI, Par. III (8). Because a penalty of death can be
imposed for the crime of murder, jurisdiction is proper in the Supreme Court. See
OCGA § 17-10-30 (b); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765) (2012)
(Hunstein, C. J., concurring); see also State v. Thornton, 253 Ga. 524 (1) (322 SE2d
711) (1984) (directing this Court to transfer “all cases in which either a sentence of
death or of life imprisonment has been imposed upon conviction of murder”). The
Supreme Court’s jurisdiction over murder cases includes appeals from orders
resolving post-judgment motions in such cases. See Simpson v. State, 292 Ga. 764
(740 SE2d 124) (2013).          For these reasons, Pace’s appeals are hereby
TRANSFERRED to the Supreme Court for disposition.
Court of Appeals of the State of Georgia
                                     01/07/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.